United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3289
                        ___________________________

                                    Amie Reeves

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: May 24, 2016
                               Filed: May 27, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Amie Reeves appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Upon de novo

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
review, see Lott v. Colvin, 772 F.3d 546, 548-49 (8th Cir. 2014), we conclude that
the two narrow issues Ms. Reeves identifies do not provide a basis for reversing the
administrative law judge’s (ALJ’s) determination that she is not disabled. To warrant
remand, a claimant must show prejudice from an error during administrative
proceedings, see Samons v. Astrue, 497 F.3d 813, 821 (8th Cir. 2007); and an ALJ’s
failure to cite certain evidence does not indicate that the evidence was not considered,
see Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000). The judgment of the district
court is affirmed.
                          ______________________________




                                          -2-